Opinion issued May 27, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00533-CV
____________

IN RE LEXINGTON INSURANCE COMPANY & CRANE
TECHNOLOGIES, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Lexington Insurance Company and Crane Technologies, Inc., have
filed a petition for a writ of mandamus complaining that Judge Sebesta


 denied their
motion to stay pending resolution of proceedings in federal court.  Relators have also
filed a motion for temporary relief.
          We deny the petition for a writ of mandamus and the motion for temporary
relief.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.